NEWMAN, Judge,
dissenting.
I respectfully dissent.
The majority contends that “[t]he proper period to examine a decline in enrollment in the present case is the period before the furlough of the two more senior teachers.” Majority opinion at 1279. I have found no authority for this proposition.
Section 1124 of the Public School Code of 1949 (Code),1 24 P.S. § 11-1124, contains an exclusive list of reasons a school district can furlough a professional employee. The section provides in pertinent part:
Any board of school directors may suspend the necessary number of professional employees, for any of the causes hereinafter enumerated:
(1) Substantial decrease in pupil enrollment in the school district;
(2) Curtailment or alteration of the educational program on recommendation of superintendent....;
(3) Consolidation of schools...-.;
(4) When new school districts are established as the result of reorganization ....
24 P.S. § 11-1124.
In Hixson v. Greater Latrobe School District, 52 Pa.Commonwealth Ct. 92, 95, 421 A.2d 474, 476 (1980), we stated:
The enumerated reasons are the exclusive basis on which a suspension of a professional employee may be made. Sporie v. Eastern Westmoreland Area Vocational Technical School, 47 Pa.Commonwealth Ct. 390, 408 A.2d 888 (1979). A [furlough] on any other basis is invalid.
Walkowski argues that her furlough did not result from declining enrollment, but from the reinstatement of two more senior teachers. Walkowski specifically directs this court’s attention to the fact her furlough resulted in a net increase of one teacher which ipso facto did not address the‘issue of declining enrollment. A review of the instant record demonstrates that the trial court did not err in reversing the Board’s decision.
Walkowski was furloughed three months into the 1986-1987 school year on November 13, 1986. It is undisputed, as the majority acknowledges, that Walkowski was furloughed as a result of settlement agreement between the School District and the Du-quesne Education Association which provided for the reinstatement of two previously furloughed teachers. In the School District’s furlough letter to Walkowski, the School District stated that:
By action of the Board of School Directors at their public meeting ..., you are hereby notified that you are furloughed, ... This furlough is mandated due to the recall of a more senior person and the re-assignment of staff in the Duquesne City School District.
Letter to Carol Walkowski from School District, November 14, 1986. (Emphasis Added).
While the majority contends that our holding in Cicogna is inapposite to the present matter, I respectfully disagree. In that case, faced with a declining enrollment, the school district furloughed six teachers. As a result of these furloughs, teachers had to be reassigned to various departments based on their certifications. After the completion of the numerous transfers, William Cicogna (Cicog-na) was furloughed and a more junior teacher rehired. The school district justified Ci-cogna’s furlough on the basis of a substantial decline in enrollment.
Cicogna sought relief from the school board which after review upheld his furlough. On appeal to the trial court, it reversed the determination of the school board, and we affirmed. We held that Cieogna’s furlough could not be regarded as the seventh furlough for declining enrollment reasons because the more junior teacher’s reinstatement meant that there was no net reduction in the professional faculty. Our court further held that the realignment of teachers which resulted in Cicogna’s furlough was not authorized by the Code as a valid justification.
*1281Another ease is further illustrative of this reasoning. In Hixson, thirteen teachers were furloughed because of a substantial decline in pupil enrollment. Like the situation in Cicogna, various transfers of teachers •within departments were required. Consequently, as a result of one teacher’s decertifi-cation within a particular department, Charles Hixson (Hixson) was furloughed. Hixson requested a local agency hearing, and contended that his furlough was not justified under the Code. The school board upheld his furlough. The trial court affirmed, and this Court reversed, stating:
Hixson asserts, and we agree, that he was not suspended for one of the enumerated reasons. Although the District now contends Hixson was suspended due to a decrease in pupil enrollment, all suspensions on this basis were accomplished in June of 1977. Hixson was employed during the entire 1977-78 school year and was suspended not due to decreases in the student population but rather due to the reassignment of Showalter to the Industrial Arts department after the District consented to his decertification in social science.
[[Image here]]

The return of persons holding more seniority within a department is not one of the causes authorized for suspension.

Id. at 95, 421 A.2d at 476 (Emphasis added).
In rendering its decision, our court relied on, among other things, the fact that the letter notifying Hixson of his furlough stated that it was a result of the other teacher’s decertification within a department and his seniority. Our court specifically noted that letter failed to mention anything with regard to a declining enrollment.
In the instant matter, all furloughs based on declining school enrollment were accomplished prior to the beginning of the school year. Three months into the school year, Walkowski was furloughed as a result of a settlement agreement. The letter informing her of the furlough clearly and unequivocally states that her furlough was “mandated due to the recall of a more senior person and the re-assignment of staff ...” This justification is not a valid reason pursuant to the Code. Moreover, it is undisputed that Walkowski’s furlough along with the reinstatement of the two teachers resulted in a net increase of one teacher.2
Besides the fact that the majority opinion does not conform with the applicable law, I also believe that affirming the trial court’s order would be in the interest of fairness. The school district admits that it alone made a mistake in furloughing the wrong individuals. Consequently realizing its mistake, the school district furloughed Walkowski three months into the school year. Given the nature of the school year, Walkowski had few, if any, opportunities to secure other employment in her field of education. In short, as a result of the school district’s mistake, an innocent party suffered.
I respectfully dissent from the majority opinion and would conclude that the trial court did not err in reversing the Board’s decision. Accordingly, I would affirm the order of the trial court, and hold that Wal-kowski should be entitled to an amount of money equal to the compensation she would have been paid during the period of her furlough with appropriate credit for any money earned during the period.

. Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §§ 1-101 — 27-2702.


. While both Cicogna and Hixson deal with furloughs of teachers as a result of another teacher’s decertification, they are nonetheless applicable to the instant case since they also address the validity of furloughs on account of declining student enrollment.